ORDER
The Disciplinary Review Board on March 16, 1998, having filed with the Court its decision concluding that AYSHIA Y. ARMORER of MARLTON, who was admitted to the bar of this State in 1987, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.4(a) (failure to communicate), RPC 5.5(a) (practicing while on the ineligible list), and Rule l:21-l(a) (failure to maintain a bona fide office),
And the Disciplinary Review Board further having concluded that respondent should practice under the supervision of a practicing attorney, that she should take six hours of courses in professional responsibility and that she should return the sum of $250 to her client Carmen King;
And good cause appearing:
It is ORDERED that AYSHIA Y. ARMORER is hereby reprimanded; and it is further
ORDERED that respondent practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics until further Order of the Court; and it is further
ORDERED that within one year of the filing date of this Order respondent shall demonstrate that she has successfully completed six hours of courses in the area of professional responsibility; and it is further
ORDERED that within thirty days of the filing date of this Order, respondent shall return the sum of $250 to Carmen King; and it is further
*359ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.